DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2020, has been entered.
 Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 16, 2020, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1-5, 8, and 10-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the user” in line 14. There is insufficient antecedent basis for this limitation in the claim. Additionally, claim 1 recites “a recommended score area” in line 26 and again in lines 29-30. It is unclear whether the two instances of “a recommended score Claims 2-5, 8, and 10-22 are rejected in view of their dependency from claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US Patent Pub. 2018/0238662, hereinafter Oh) in view of Hong (US Patent Pub. 2015/0308793, hereinafter Hong) and Honda (WO 2009/057803 A1, hereinafter Honda).
Regarding claim 1, Oh discloses a dart game apparatus (electronic dart machine 10, Figs. 1-4; para. 0054) comprising: a dart target (100) having a plurality of score areas (“target areas”, para. 0056-0058); a sensor (140, para. 0063-0064) configured to sense a hit location of a dart pin (110) in the dart target (100); a body structure (frame 600 with LED display part 200 having LED display modules 280, Figs. 2-4; para. 0073-0079) including a display (display part 200 with LED display modules 280), the display formed to surround an exterior of the dart target (100; para. 0071, Figs. 3-4, “[t]he LED display part 200 may be configured to have a ring-shaped front surface part surrounding the periphery of the dart target part 100”) and disposed to provide a variable output (para. 0077) to a location adjacent to at least a part of an outline of the dart target (100); a target illuminator (lighting LED’s 290 on display board 286, Figs. 2 and 4-5; para. 008) configured to provide light to the dart target (100) or a periphery of the dart target (100, 

However, with respect to the dart plate, Hong teaches a dart game apparatus (Fig. 12) comprising a dart plate (bottom part 1201, para. 0093) extending away from a body structure of the dart game apparatus along the ground in an opposite direction to a dart target (Fig. 12). The dart plate (1201) comprises a throw-line illumination unit (notification unit 143 of throw-line 1202; para. 0095-0096) displaying a throw line (1202), and a touch unit (1203) disposed adjacent to at least a part of the throw-line illumination unit (143, 1202; Fig. 12) and recognizing a foot touch input of a user (para. 0094, scores being admitted only when foot touch input is recognized). Hong further teaches a processor (controller 190, Fig. 1) configured to control an intensity and a color of light irradiated by illumination features of the dart game apparatus (such as a notification unit 143 associated with the throw-line 1202 or a display 142) associated with the body structure), in response to events generated in the dart game (para. 0091, lines 7-10, “a flickering manner and a pattern of color change of the notification unit 143 or the display 142 … may be changed according to the generation of events generated in the dart game, and the change of the pattern may be controlled by the controller 190”). Recognition of a foot touch input of a user is an event generated in the dart game, which serves the purpose of authenticating that the dart game is justly performed, so that a score for a dart throw is admitted only when the foot touch input is recognized (para. 0094). Therefore, it 
With respect to the control of the target illuminator to irradiate the light to the recommended score area, in the art of dart machines, Honda teaches (Figs. 1 and 3) a target illuminator (LED substrate 340, Fig. 3; English machine translation, pg. 4, 7th paragraph) configured to provide light to a dart target (300, Fig. 3; pg. 3, 8th paragraph) and controlled by a processor (pg. 5, 3rd paragraph, lines 4-7, “control device”), wherein the processor is configured control the target illuminator (340) to irradiate light to a recommended score area (pg. 5, 7th paragraph, lines 3-4, “the target segment to be aimed at the next throwing”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh by configuring the processor to control the target illuminator to irradiate light to the recommended score area, as taught by Honda, in order to visually emphasize the area of the dart board to be aimed at next, e.g., for more clearly instructing novice players (Honda, pg. 5, 7th paragraph; pg. 11, 3rd paragraph).
claims 2 and 3, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 1. Oh further discloses (Figs. 4-5) a cover (cover board 220, para. 0079) configured to protect the display (280), wherein the target illuminator (286, 290) at least partially contacts one surface of the cover (220; as shown in Fig. 5, display board 286 which carries the lighting LED’s 290 contacts the bottom edge surfaces of cover 220) (claim 2) and the target illuminator (286, 290) is attached to the cover (220, as shown in Fig. 5; para. 0079) (claim 3).
Regarding claim 4, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 1. Honda further teaches the processor is configured to determine an area to which the target illuminator (340) provides the light (e.g., the recommended score area, as discussed above for claim 1) at least partially based on a hit location of a dart pin (5, Fig. 7) in the dart target (pg. 5, 3rd paragraph, lines 4-7; 7th paragraph, lines 1-3). 
Regarding claim 5, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 4. Honda further teaches (Fig. 7) the processor is configured to determine an area hit by the dart pin (5) in the dart target (300) as the area to which the target illuminator (340) provides light (via LEDs 341, Fig. 7; pg. 5, 3rd paragraph, lines 4-7, and 7th paragraph, lines 1-3).
Regarding claim 8, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 1. Oh further discloses (Fig. 2) the processor (300) is configured to determine at least one of a pattern in which the target illuminator (286, 290) provides the light and the duration of the light at least partially based on the hit location of the 
Regarding claim 10, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 1. Honda further teaches the recommended score area is determined based on a dart pin throwing opportunity to determine a win or loss of a dart game player (pg. 7, Step S30, “one or more target segments 303a and the like that can set the remaining points to 0 points”; see pg. 7, Step S21), and the processor is configured to determine the area to which the target illuminator (340) provides the light based on the plurality of score areas of the dart target (300) to determine a win or loss of the dart game player in the dart target (pg. 7, Steps S30-31). 
Regarding claim 11. 
Claims 12 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Hong and Honda, in further view of Narita (EP 2,918,315 A1, hereinafter Narita).
Regarding claim 12, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 1. Oh does not teach an image projector configured to project the event effect to a predetermined location of the display under the control of the processor. However, in the art of dart machines, Narita teaches (Figs. 1-2) that it is known to include an image projector (2, 3; para. 0021) configured to project an event effect to a determined location of a display (front surface of main body 1; para. 0028) of a body structure (1) under the control of a processor (305, para. 0074). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Oh by including an image projector as taught by Narita configured to project the event effect to the determined location of the display under the control of the processor, since this involves the simple substitution of one known means for variably displaying an event effect on a dart game apparatus with another known means for variably displaying an event effect on a dart game apparatus, to yield predictable results.
Regarding claims 14 and 15, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 12. Narita further teaches (Fig. 1) the body structure (1) includes a lower support (lower portion of main body 1 carrying image projector 3, para. 0021) extending in a front direction of the dart game apparatus from a bottom end of the display along the ground (Fig. 1), and a cover (upper portion of main body 1 carrying image projector 2, para. 0021) extending from an upper end of the display in an opposite direction to the dart target (Fig. 1) (claim 14); wherein the image projector (2, 3) includes a first image claim 15). Therefore, when modifying the apparatus of Oh to include an image projector as taught by Narita as discussed above for claim 12, it would have been obvious to one of ordinary skill in the art to include a lower support and a cover respectively supporting first and second image projectors as taught by Narita, to ensure an uninterrupted projected image (Narita, para. 0063-0064). 
Regarding claim 16, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 12. Oh further teaches the processor (300) is configured to determine a portion adjacent to a point where a line extending from a center of the dart target (100) to the hit location of the dart pin (110) meets the outline of the dart target (100) as the location where the event effect is displayed (para. 0102-0103, i.e., the display location corresponding to the location of the LED module 280 adjacent to the hit target area.)
Regarding claim 17, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 12. Oh further teaches the processor (300) is configured to determine the location where the event effect is displayed based on the score area hit by the dart pin among the plurality of score areas (para. 0102-0103, i.e., the display location corresponding to the location of the LED module 280 adjacent to the hit target area.)
claim 18, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 17. Oh further teaches (Figs. 1 and 3) each of the score areas has a fan shape (as shown in Fig. 3, as is conventional in the art of darts), and the processor (300) is configured to determine a portion adjacent to an arc of the fan-shaped score area hit by the dart pin among the plurality of fan-shaped score areas (i.e., the portion at the location of the LED module 280 adjacent to the arc of the fan-shaped score area as shown in Fig. 3) as the location where the event effect is displayed (para. 0102).
Regarding claim 19, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 18. Oh further teaches the processor (300) is configured to determine at least a part (i.e., the part defined by the LED module 280 adjacent to the corresponding score area, Fig. 6 et al.) between extension lines of radii of the fan-shaped score area hit by the dart pin (the respective LED module 280 lying between extension lines of radii, as shown in Fig. 6) as the location where the event effect is displayed (para. 0102).
Regarding claim 20, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 12. Oh does not teach one or more dart target back illuminators arranged on the back of the dart target. However, Honda further teaches (Fig. 3) one or more dart target back illuminators (LED substrate 340 with LEDs 341, pg. 4, 7th paragraph) arranged on the back of the dart target (300) in a direction facing an outside of the dart game apparatus (i.e., to be visible to the user; pg. 4, paragraphs 2-7) to transfer a visual output through a gap between segments (partitions 301a-f and 302) constituting the dart target (300). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Oh by arranging nd paragraph; pg. 5, 7th paragraph).
Regarding claim 21, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 12. Oh further teaches the processor (300) is configured to determine score information of two or more users (para. 0054, lines 6-8; para. 0083, lines 7-9), generate a mutual comparison result by comparing the score information of the two or more users with each other based on the hit location of the dart pin (para. 0083, lines 7-9, to determine victory or defeat), and output an event effect (para. 0083, via lighting LEDs 290) based on the mutual comparison result (para. 0083, lines 8-9, “finalization announcement of a victory or defeat”). Oh does not explicitly teach that the event effect based on the mutual comparison is output to the display (teaching instead that the event effect is output to the target illuminator 290). However, Narita further teaches outputting event effects based on score information to the display (para. 0028, Fig. 2(3), “displaying a performance image, when a predetermined score is achieved during the game”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Oh by outputting the event effect based on the mutual comparison result to the display, as taught by Narita, e.g., in addition to the target illuminator, in order to enhance the celebration of the winner’s score achievement (Narita, para. 0028).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Hong, Honda, and Narita, in further view of Chen (US Patent No. 7,545,563, hereinafter Chen).
claim 13, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 12. The modified Oh does not teach the display has a curved shape as recited in claim 13. However, in the art of projection display screens, Chen teaches (Fig. 1, 4, 9,11) that it is advantageous to provide a display (screen 10) with a concave shape (col. 4, lines 8-11) in order to "reflect a projected image in a preferred direction so that... viewers at various locations can readily perceive the projected image" (col. 4, lines 8-11) and "light from directions other than that of the projector... are not reflected off screen ... towards viewers ... to achieve a clear, high-contrasting image reflected from the screen" (col. 4, lines 19-27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Oh by giving the display of the body structure a concave shape as taught by Chen (i.e., a shape in which a distance from a virtual surface extending from a throw line upward decreases from a center of the display to a distal portion of the display), so that the projected image will be readily perceived by viewers in a visually-crowded environment.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Hong, Honda, and Narita, in further view of Grubek (US Patent No. 5,156,643, hereinafter Grubek).
Regarding claim 22, the modified Oh teaches the claimed invention substantially as claimed, as set forth above for claim 21. Oh teaches the processor compares the score information of the first user and the score information of the second user, as discussed above for claim 21. Narita further teaches (Fig. 2) the processor (305, para. 0074) is configured to determine an area (at scoreboard area 8, Fig. 2(2) and Fig. 2(3); para. 0028) in which score information depending on the dart pin throwing of the first and second users is to be displayed .
Response to Arguments
Applicant's arguments filed September 29, 2020, have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the cited references do not teach the function of determining a recommended score area based on and in response to a predetermined event, the examiner maintains that this feature is taught by Oh. At para. 0101, 
In response to Applicant’s argument that the previously cited references do not disclose the additional features recited in the current amendment, specifically, the touch unit and throw-line illumination unit now recited in amended claim 1, the examiner maintains that these features are taught by Hong (US Patent Pub. 2015/0308793, published more than one year prior to the effective filing date of the claimed invention), as set forth above in response to Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /March 17, 2021/